     4:20-mj-03169-CRZ Doc # 22 Filed: 10/14/20 Page 1 of 1 - Page ID # 47




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:20MJ3169

      vs.
                                                         ORDER
MARLAN BURKI,

                  Defendant.


      The government’s motion to dismiss, (Filing No. 21), is granted and the
criminal complaint is dismissed without prejudice.

      Dated this 14th day of October, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
